19-11527-tmd Doc#249 Filed 05/21/20 Entered 05/21/20 17:10:23 Main Document Pg 1 of
                                         3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  In re:                                               §    Chapter 11
                                                       §
  900 Cesar Chavez, LLC,                               §    Case No. 19-11527-tmd
                                                       §
  905 Cesar Chavez, LLC,                               §    Case No. 19-11528-tmd
                                                       §
  5th and Red River, LLC,                              §    Case No. 19-11529-tmd
                                                       §
  7400 South Congress, LLC,                            §    Case No. 19-11530-tmd
                                                       §
                    Debtors.                           §    (Jointly Administered Under
                                                       §    Case No. 19-11527-tmd)

        EXHIBIT AND WITNESS LIST OF ATX LENDER 5, LLC IN CONNECTION WITH
                  MAY 26, 2020 HEARING AND STATUS CONFERENCE

                                    EXHIBIT LIST
                                      DESCRIPTION                                 Offered   Objection   Admitted
 Exhibits
    1       Debtors’ Joint Amended Chapter 11 Plan of Reorganization, dated
                                                                                    X
            March 16, 2020 [D.I. 163]
            Debtors’ Amended Disclosure Statement for Debtors’ Plan of
    2                                                                               X
            Reorganization, dated March 16, 2020 [D.I. 164]
            Debtors’ Joint Second Amended Chapter 11 Plan of Reorganization,
    3                                                                               X
            dated April 24, 2020 [D.I. 212]
            Debtors’ Second Amended Disclosure Statement for Debtors’ Plan of
    4                                                                               X
            Reorganization, dated April 24, 2020 [D.I. 213]
    5       Excerpts from the January 7, 2020 Deposition of Natin Paul, as
                                                                                    X
            Corporate Representative of the Debtors
    6       May 16, 2019, Commercial Contract—Improved Property, between
                                                                                    X
            7400 South Congress, LLC and Rastegar Property Company, LLC
    7       Transcript from January 13, 2020 Lift-Stay Hearing                      X
    8       Wire Notification from Industry Fund Technologies, LLC to Capital
                                                                                    X
            Title of Texas, LLC (“CTT”)
   9        Wire Notification, from CTT to World Class Capital Group, LLC           X
   10       May 14, 2020 Email from Jonathan Pelayo to David Eastlake               X
   11       May 18, 2020 Email from Jonathan Pelayo to David Eastlake               X
   12       May 7, 2020 Email from Jonathan Pelayo to David Eastlake, attaching
            RPC 7400 South Congress, LLC Deposition Notice
            Any exhibits listed, designated, or offered by any other party.         X
            Any exhibits necessary for rebuttal.                                    X
19-11527-tmd Doc#249 Filed 05/21/20 Entered 05/21/20 17:10:23 Main Document Pg 2 of
                                         3



                                          WITNESS LIST

         ATX Lender 5, LLC (“Secured Lender”) may call the following witnesses:

         1.      Any witness listed, offered, or called by any other party.

         2.      Any witness required for rebuttal or impeachment.

         Secured Lender reserves the right to modify, amend or supplement this Exhibit and

  Witness List at any time. Designation of any exhibit above does not waive any objections

  Secured Lender may have to any exhibit listed on any other party’s exhibit list.

  Dated: May 21, 2020.                         Respectfully submitted,

                                               By: /s/ W. Steven Bryant
                                               W. Steven Bryant
                                               Texas Bar No. 24027413
                                               Federal I.D. No. 32913
                                               LOCKE LORD LLP
                                               600 Congress Ave., Suite 2200
                                               Austin, Texas 78701
                                               Phone: (512) 305-4726
                                               Fax: (512) 305 4800
                                               Email address: sbryant@lockelord.com
                                               -and-
                                               C. Davin Boldissar (La. #29094)
                                               (admitted pro hac vice)
                                               Locke Lord LLP
                                               601 Poydras Street, Suite 2660
                                               New Orleans, Louisiana 70130-6036
                                               Telephone: (504) 558-5100
                                               Fax: (504) 681-5211
                                               Email address: dboldissar@lockelord.com
                                               -and-
                                               Jonathan Pelayo
                                               (admitted pro hac vice)
                                               Texas Bar. No. 24060402
                                               LOCKE LORD LLP
                                               600 Travis Street, Suite 2800
                                               Houston, Texas 77002
                                               Telephone: (713) 226-1200
                                               Fax: (713) 223-3717
                                               Email Address: jpelayo@lockelord.com

                                               COUNSEL FOR ATX LENDER 5, LLC

                                                  -2-
19-11527-tmd Doc#249 Filed 05/21/20 Entered 05/21/20 17:10:23 Main Document Pg 3 of
                                         3



                                   CERTIFICATE OF SERVICE

          I certify that, on May 21, 2020, a true and correct copy of the foregoing was served via ECF
  on all parties who receive service in these Bankruptcy Cases via electronic case filing and on May
  22, 2020 by regular United States mail, postage prepaid, on those parties on the attached Service
  List who do not receive electronic filing.

                                                             /s/ W. Steven Bryant
                                                             W. Steven Bryant




                                                 -3-
